Citation Nr: 1330304	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  10-43 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gastrointestinal disorder, to include peptic ulcer disease (PUD), to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal disorder, to include PUD, to include as secondary to service-connected PTSD.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 decision rendered by the Honolulu, Hawaii, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that, although the Veteran submitted a statement noting that he wished to withdraw his claim in May 2013, he then submitted the same form, crossed out with an "X," noting that the prior submission was made in error.

By way of history, in a May 2005 decision, the RO denied reopening a claim for service connection for peptic ulcer disease.  The Veteran filed a timely appeal of that determination.  However, per a March 2013 Board remand, the RO had not addressed that claim in several years, despite the receipt of additional, relevant evidence.  The Veteran's claim was therefore remanded by the Board for additional development.

The issue of entitlement to service connection PUD, to include as secondary to service-connected PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  In a final rating decision dated in September 1992, the RO denied service connection for PUD. 

2.  Evidence submitted since the September 1992 rating decision is new and raises a possibility of substantiating the claim for service connection for a gastrointestinal disorder, to include PUD.


CONCLUSIONS OF LAW

1.  The unappealed September 1992 rating decision that denied service connection for PUD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

2.  The evidence received since the September 1992 RO rating decision, which denied service connection for PUD, is new and material; the claim of entitlement to service connection for PUD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2013).  

In the instant case, the Veteran's new and material evidence claim is granted herein.  As such, any deficiencies with regard to VCAA for this issue is harmless and non-prejudicial.  

II.  Request to Reopen Based on New and Material Evidence

The Veteran has claimed entitlement to service connection for PUD.  He contends that his current diagnosis is etiologically-related to stress which occurred during his period of active service, or, in the alternate, to his currently-service-connected PTSD.  

The Board notes that a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

In this case, the RO denied the Veteran's original service connection claim in a September 1992 decision.  The rating decision discloses that the Veteran's claim was denied because service treatment records were silent for a diagnosis of PUD, and because there was no indication that the Veteran's peptic ulcer, originally claimed as stress-induced, was actually the result of stress.  In fact, the decision openly encouraged the Veteran to file a claim for PTSD, which is now service connected and rated at 100 percent disabling.

The Veteran was notified of the September 1992 decision, and of his appellate rights, via a letter sent to him that same month.  He did not appeal that rating decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  38 C.F.R. § 3.156(b) (2013) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  However, in the instant case, such regulation is inapplicable, as no new evidence pertaining to the Veteran's claim for service connection for PTSD was received prior to the expiration of the appeal period stemming from the September 1992 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

Since the prior final decision, new evidence has been added to the claims file.  The new evidence consists of private treatment records, VA outpatient treatment reports, VA examination reports (prepared in conjunction with the Veteran's PTSD claim), and lay statements from the Veteran and his associates.  

Following a review of the VA outpatient reports, to include those stored within the Virtual VA electronic records system, it is clear that the Veteran still carries a diagnosis of acid reflux, possibly related to stress as noted by current VA outpatient reports.  See VA outpatient reports, August 27, 2010; April 4, 2012; and October 31, 2012.  While these reports do not specifically link the Veteran's diagnosis of PUD to his service-connected PTSD, the August 2010 report indicates that symptoms of acid reflux may be aggravated by stress.  Further, the April 2012 report documents "reflux" as a physiological condition within Axis III of the Veteran's PTSD diagnosis.

Coupled with the Veteran's lay statements of record, in which he repeatedly notes that his peptic ulcers are directly related to stresses which originated during his military career, this evidence taken as a whole may serve to establish that the Veteran's claimed disorder is related to a service-connected disability.  Accordingly, new and material evidence has been received to reopen the claim for service connection for PUD.  The Veteran's appeal to this extent is allowed.  Entitlement to service connection for this issue is addressed further in the Remand section below.


ORDER

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a gastrointestinal disorder, to include PUD; the claim is reopened and allowed to this extent only.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's remaining claim, pursuant to the duty to assist, the issue of entitlement to service connection for a gastrointestinal disorder, to include as secondary to service-connected PTSD, must be remanded for further development.

The Board notes that the Veteran's newly reopened claim for service connection was originally claimed as secondary to stress, and that the Veteran is presently service connected for PTSD at 100 percent disabling.  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Here, the Veteran has not been afforded a VA examination in conjunction with his claim, in spite of VA outpatient reports (noted in the preceding section) which note a possible link to his service-connected disability of PTSD and acid reflux.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of symptoms capable of lay observation.  See id.  The threshold for finding a link between current disability and service is low.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  

Therefore, in light of recurrent post-service treatment for a reflux disorder and PTSD, the Veteran must be afforded a VA examination in order to determine whether PUD, or any other currently-diagnosed gastrointestinal disorder, is etiologically-related to either his period of active service, aggravated thereby, or related to a service-connected disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims folder.

2.  Following completion of the above, the RO/AMC shall schedule the Veteran for a VA examination in the appropriate specialty in order to determine the etiology of PUD, or any other currently-diagnosed gastrointestinal disorder.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.  The examination report should reflect that such a review was completed.

The examiner shall specifically note a review of the Veteran's service treatment records, VA examination reports (acquired in conjunction with his claim for PTSD), as well as his lay statements which indicate PUD symptoms as a result of stress, and comment on the significance of such.

The examiner shall provide an opinion as to the following:

Whether it is at least as likely as not (50 percent likelihood or greater) that any currently-diagnosed gastrointestinal disorder, to include PUD, is (a) related to service, (b) proximately due to or the result of his service-PTSD, or (c) aggravated or permanently worsened by a service-connected disability, to include PTSD.  If it is determined that a gastrointestinal disorder is related to a service-connected disability, to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After undertaking any other development deemed appropriate, readjudicate the claim on appeal.  If the issue remains denied, furnish the Veteran and any representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


